Citation Nr: 0836912	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  99-19 481	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a lumbar disc disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to June 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the benefit sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review.  That appeal was 
remanded by the Board in January 2001 for additional 
development and again in July 2006 for further development.


FINDING OF FACT

The veteran's low back disorder is not shown to be causally 
or etiologically related to the veteran's service-connected 
knee disorder.


CONCLUSION OF LAW

The veteran's lumbar spine disorder is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated November 2003 
and August 2006.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO also 
provided assistance to the veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.  The veteran 
has been afforded an appropriate VA examination and the 
record demonstrates that all VA and private records 
identified by the veteran have been obtained to the extent 
possible.  This includes the veteran's Social Security 
Administration records, which were obtained by the RO after 
the Board remanded the case in January 2001.

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App.103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the RO has satisfied the duty to notify 
and the duty to assist and will proceed to the merits of the 
veteran's appeal.

Service connection will be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, the prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App., 498 (1995).  Based on several VA 
examinations there is no doubt that the veteran has a current 
back disorder.  Additionally, the veteran's service records 
reflect the veteran injured his back in 1980 while in 
service.  However, there is no medical evidence of a nexus 
between the veteran's current back disability and the in-
service injury.  In November 2001 a VA medical examiner 
determined that it was not at least as likely as not that the 
veteran's back condition was a result of any in-service 
injury. 

This evidence is unsurprising since the veteran currently 
contends that his lumbar back disability is secondary to his 
service-connected knee disorder.  Service connection may be 
granted on a secondary basis for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310.  In order 
to establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

A review of the record shows that the veteran is currently 
assigned a 30 percent evaluation for a left knee disorder and 
a 10 percent evaluation for scars of the left knee.  The 
veteran is also assigned a 50 percent evaluation for 
depressive disorder.  In June 2001, after learning that the 
veteran was receiving Social Security benefits for his back 
disorder, the RO contacted the Social Security Administration 
and obtained the pertinent records.  These records contained 
a finding of chronic lumbar syndrome, but did not address the 
etiology of the disorder.

The veteran was afforded a VA examination in January 2007 to 
determine whether there was a relationship between his knee 
disorder and his lumbar back disorder.  The examiner noted 
that the veteran's x-rays showed mild to moderate spurring of 
parts of the veteran's spine with narrowing of the 
intervertebral disc spaces and diagnosed the veteran with 
moderate chronic lumbar strain.  The examiner also noted that 
the veteran's movement and reported pain was out of 
proportion to the findings of the veteran's x-rays.  The 
examiner's medical opinion was that the veteran's service-
connected knee disorder had not caused his lumbar back 
disorder.  A different VA examiner had come to the same 
conclusion in a February 2005 examination.  After reviewing 
the veteran's medical history and records, that examiner 
determined that the veteran's back disorder was not at least 
as likely as not related to his service-connected knee 
disability.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's disorder is secondary to his 
service-connected knee disorder would be speculation, and the 
law provides that service connection may not be based on 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  The veteran was advised 
of the need to submit medical evidence demonstrating a nexus 
between the claimed disorders and his service connected 
disability a letter from the RO, but he has failed to do so.  
A claimant has the responsibility to present and support a 
claim for benefits under law administered by the VA.  
38 U.S.C.A. § 5107(a).  The only evidence linking the lumbar 
back disorder to the veteran's knee disorder is the veteran's 
own allegation.  The Board notes that the veteran is a lay 
person.  Lay persons are not competent to make medical 
diagnoses or to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the veteran's opinion as to the etiology of his 
coronary artery disease is without probative value.

Accordingly, the Board concludes that service connection is 
not established for lumbar back disorder secondary to the 
veteran's service-connected knee disorder.


ORDER

Service connection for a lumbar back disorder secondary to 
service-connected knee disorder is denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


